McCarran, C. J.,
concurring:
I concur.
In my judgment the very language of our statute opens the door to the reason and admits the rule which recognizes constructive force. By the statute it is declared that:
“Robbery is the unlawful taking of personal property from the person of another, or in his presence, against his will, by means of force or violence or fear of injury * * * to obtain or retain possession of the property, or to prevent or overcome resistance to the taking; in either of which cases the degree of force is immaterial.” (Rev. Laws, 6427.)
The agency of constructive force is recognized by authorities without number, where this agency has appeared in the perpetration of the crime of rape. In such crimes, the administering of liquor or drugs to an extent sufficient to destroy the power of resistance is declared to meet the law’s contemplation of force. (People v. Espanol, 16 Porto Rico Rep. 208; State v. Warren, 232 Mo. 185, 134 S. W. 522, Ann. Cas. 1912b, 1043.)
In considering the subject, Mr. Wharton, referring to the crime of robbery, recognizes constructive force as sufficient to satisfy the law’s requirement. (1 Wharton’s Law of Crimes, 10th ed. p. 744, sec. 850.)
The reason which gave rise to the recognition of constructive force in cases of rape is equally cogent in furtherance of a relaxation of the rule as to the element of force in the crime of robbery to the extent that the necessary ingredient in that respect may be only constructive. “Force” is the povfer or energy by which resistance is overcome. In the crime of robbery “the degree is immaterial,” says the statute. When, to take the personal effects of another, a blow is struck with a bludgeon, thereby paralyzing the victim’s power of resistance, the taking will constitute robbery. The same effect might be produced on the victim by the physical act of administering a deadly potion. In either case *464resistance is involuntarily overcome. Great physical strength might be required to accomplish the result in the first instance, while a mere turning of the hand might effect the consequence in the second; force, however, is present in both. The agency through which the force operates is immaterial. The result in either case is the overcoming of resistance without the voluntary cooperation of the subject whose resistance is repressed; this is the test.
In the case at bar, resistance was overcome by force which operated through the agency of chloral hydrate, administered to the party in charge of the saloon. Destruction of the power of resistance was accomplished by the act of the defendant, operating through the force and efficacy of the poison. A blow with a “billy” might have produced this same result. To say that the one method would have been less forceful than the other in bringing about the consequence is but to conjure with comparison.